--------------------------------------------------------------------------------

EXHIBIT 10.33
 


EMPLOYMENT AGREEMENT
--------------------------


THIS AGREEMENT entered into this 18th day of October, 2012 and effective October
1, 2012 (the “Effective Date”), in Broward County, Florida, by and between
RedFin Network, Inc., a Nevada corporation, with corporate offices at 1500 W.
Cypress Creek Rd., Suite 411, Fort Lauderdale, FL 33309. (hereinafter referred
to as "Employer") and, Jeffrey L. Schultz an individual, residing at
_____________ (hereinafter referred to as "Employee"); (hereinafter sometimes
collectively referred to as “Parties” or singularly as “party”).


WHEREAS, the Employer is a valued added provider of payment transaction
processing solutions marketed to and utilized by traditional brick and mortar,
and Internet e-commerce merchants, with a focus on businesses requiring mobile
or wireless payment solutions and hardware to conduct business.


WHEREAS, the Employee has been employed by the Employer and served as its Chief
Executive Officer since January 2005.


WHEREAS, the Parties are a party to that certain Employment Agreement dated
October 1, 2009 (the “Prior Employment Agreement”), the term of which such Prior
Employment Agreement expires on October 1, 2012.


WHEREAS, incident to the performance of Employee's duties for Employer, Employee
will occupy a position of trust and confidence and will be given access to
proprietary and confidential and privileged information regarding the business,
operations, assets and trade secrets of Employer, including but not limited to,
access to vendor identity, pricing, sales techniques, customer identification,
contact with customers and potential customers and the like;


WHEREAS, Employee understands and acknowledges that Employer has expended and
will continue to expend substantial amounts of time and money to develop
Employer’s unique manner of offering these products and services, as well as
advertising, distribution and other relationships in furtherance of its unique
marketing approach, which techniques and information Employee agrees constitute
trade secrets, the sole property of Employer;


WHEREAS, Employee has agreed to continue his employment by Employer, and
Employer is willing to continue to employ Employee, on the terms, covenants, and
conditions set forth in this agreement;


NOW THEREFORE, in consideration of the mutual covenants and promises of the
parties, and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, Employer and Employee covenant and agree as follows:

 
EMPLOYER:___   EMPLOYEE:___




 
1

--------------------------------------------------------------------------------

 



NATURE OF EMPLOYMENT
---------------------


1.              During the Term of this Agreement (as hereinafter defined), the
Employer shall employ Employee as the President and Chief Executive Officer of
Employer and Employee does accept and agree to such hiring and employment.
Subject to the supervision and pursuant to the orders, advice, and directions of
Employer, Employee shall act subject to the direction and control of the
Employer’s Board of Directors, have general supervision, direction and control
of the operations of the Employer, and shall perform such other duties as are
customarily performed by one holding such position in other similar businesses
or enterprises as that engaged in by Employer, and shall also additionally
render such other and unrelated services and duties as may be assigned to
Employee from time to time by Employer.


2.              Employee agrees to follow the terms, rules and regulations
established for publicly traded companies or other federal, state and
governmental authorities establishing the same or similar guidelines unless
otherwise notified.


MANNER OF PERFORMANCE OF EMPLOYEE'S DUTIES
------------------------------------------


3.              Employee agrees to perform, at all times faithfully,
industriously, and to the best of his ability, experience, and talent, all of
the duties that may be required of and from him pursuant to the express and
implicit terms of this Agreement, to the satisfaction of Employer. Such duties
shall be rendered at the Employer’s principal executive offices and at such
other place or places as Employer shall in good faith require or as the
interests, needs, business, and opportunities of Employer shall require or make
advisable.


DURATION OF EMPLOYMENT
----------------------


4.              The term (the “Term”) of this Agreement shall be for a period of
three years, commencing on October 1, 2012, subject, however, to prior
termination as provided below.


PAYMENT AND REIMBURSEMENT
-------------------------


5.              Employer shall pay Employee and Employee agrees to accept from
Employer, in full payment for Employee's services under this Agreement,
compensation as follows:


A.           Base annual gross salary of $130,000 per year payable in bi-monthly
installments during the Term hereof, less applicable federal and state
deductions.  There will be annual compensation review during Term of agreement.


B.           Stock awards maybe made during Term of agreement at the discretion
of the Employer’s Board of Directors.

 
EMPLOYER:___   EMPLOYEE:___




 
2

--------------------------------------------------------------------------------

 

C.              A $300.00 per month car allowance shall be paid to the Employee


6.           Employer shall provide medical, dental and ophthalmic benefits to
Employee and family pursuant to the same plans or programs presently and/or
offered to its employees subject to the general eligibility and participation
provisions set forth in such plans or programs, as offered by the Employer from
time to time.


7.              Employee shall be entitled to four weeks paid vacation during
each twelve-month period of the Term hereof, to be taken at such times as
Employer and Employee shall mutually determine and provided that no vacation
time shall materially interfere with the duties which Employee is required to
render hereunder. Vacation time “may” be carried over from one twelve month
period to a succeeding twelve-month period.


8.              Employee shall be entitled to all remaining unpaid salary  from
the date of termination though the end of the Term of this Agreement
as  severance pay, together with medical insurance benefits and car allowance
during the period from the date of termination through the end of the Term of
this Agreement if Employee's employment is terminated by the Employer during the
Term hereof except  (a) if Employee is terminated for cause or if Employee
resigns his position with the Employer, (b) upon the disability of the Employee
pursuant to Section 9 hereof, (c) upon Employee’s death, of (d) in the event
Employer ceases operations as set forth in Section 14 hereof.


TERMINATION
-----------


9.           Notwithstanding anything in this Agreement to the contrary,
Employer has the option to terminate this Agreement in the event that during its
Term Employee shall become permanently disabled as the term “permanently
disabled” is defined in Section 12 below in which event Employer shall have no
further liability hereunder except as set forth in Section 12 hereof.


10.           Such option to terminate this Agreement pursuant to Section 9
hereof shall be exercised by Employer giving notice to Employee by registered
mail, addressed to him in care of Employee at 1500 W. Cypress Creek Rd., Suite
411, Fort Lauderdale, FL, FL 33309, or at such other address as Employee shall
designate in writing, of its intention to terminate this Agreement on the last
day of the month during which such notice is mailed, and on the giving of such
notice this Agreement and the Term of this Agreement come to an end on the last
day of the month in which the notice is mailed, with the same force and effect
as if that day were originally set forth as the termination date.


11.           For the purposes of this Agreement, the term "any year of the term
of this Agreement" is defined to mean any period of 12 calendar months
commencing on the 1st day of October 1, 2012 and terminating on the 30th day of
September, of the following year during the Term of this Agreement.

 
EMPLOYER:___   EMPLOYEE:___




 
3

--------------------------------------------------------------------------------

 

12.              For the purposes of this Agreement, Employee shall be deemed to
have become permanently disabled if, during any year of the Term of this
Agreement, because of ill health, physical or mental disability, or for other
causes beyond his control, he shall have been continuously unable or unwilling
or have failed to perform his duties under this contract for 90 consecutive
days, or if, during any year of the Term of this Agreement, he shall have been
unable or unwilling or have failed to perform his duties for a total period of
90 days, either consecutive or not. In such a case Employee will be granted a
one year disability severance beginning on the 31st day and continue in effect
paid bi-monthly.


13.              In the event of Employee's death during the Term hereof, this
Agreement and all of Employee's rights hereunder shall be deemed terminated
except that Employer shall pay to Employee's estate any unpaid base salary and
car allowance through the date of Employee's death along with twelve months
severance pay, an amount equal to compensation for unused vacation days that
have accumulated during the twelve month period in which the termination occurs,
and the right to exercise any outstanding stock options on behalf of the
deceased in accordance with the original terms of such options.


14.              Notwithstanding anything in this Agreement to the contrary, in
the event that Employer shall discontinue operating its business then this
Agreement will terminate as of the last day of the month in which Employer
ceases operations with the same force and effect as if that day were originally
set forth as the termination date of this Agreement and neither party shall have
any further liability hereunder.


15.              Employer shall at all times have the right, upon written notice
to Employee, to terminate Employee's employment hereunder, for cause. For
purposes of this Agreement, the term "cause" shall mean:


A.              an action or omission of the Employee which constitutes a
willful and material breach of this Agreement, which is not cured within thirty
(30) days after receipt by the Employee of written notice of same or, if such
breach is not capable of cure within such thirty day period, if the Employee has
not commenced diligently to cure such breach in the shortest time possible;


B.           fraud, embezzlement, misappropriation of funds or breach of trust
in connection with his services hereunder;


C.           conviction of any crime, which involves dishonesty or a breach of
trust;


D.           negligence in connection with the performance of the Employee's
duties hereunder; or


E.           the material and willful or knowing failure or refusal (other than
as a result of a disability) by Employee to perform his duties hereunder. Upon
and termination pursuant to this Section, Employer shall have no further
liability hereunder.

 
EMPLOYER:___   EMPLOYEE:___




 
4

--------------------------------------------------------------------------------

 

16.              In the event Employee resigns from his employment during the
Term hereof, Employee may exercise his vested stock options pursuant to their
terms.  Otherwise, Employer shall have no further liability hereunder.


DEVOTION BY EMPLOYEE OF FULL TIME TO BUSINESS
---------------------------------------------


17.              Employee shall devote all his time, attention, knowledge, and
skill solely and exclusively to the business and interest of Employer, and
Employer shall be entitled to all of the benefits, emoluments, profits, or other
issues arising from or incident to any and all work, services, and advice of
Employee, and Employee expressly agrees that during the Term of this Agreement
he will not be interested, directly or indirectly, in any form, fashion, or
manner, as partner, officer, director, stockholder, advisor, employee, or in any
other form or capacity, in any other business similar to Employer’s business or
any allied trade.


PREFERRED STOCK
---------------


18.              Immediately following the execution of this Agreement by the
Parties, Employer shall issue to Employee 50,000 shares of its Series A
preferred stock, the designations, rights and preferences of which are set forth
on Exhibit A attached hereto an incorporated herein by such reference.  Upon
such issuance, such shares shall be fully paid and non-assessable.


RESTRICTIVE COVENANTS
---------------------


19.              At all times while Employee is employed by Employer, and for a
two year period after the termination of Employee's employment with Employer for
any reason, the Employee shall not, directly or indirectly, engage in or have
any interest in any sole proprietorship, partnership, corporation or business or
any other person or entity (whether as an employee, officer, director, partner,
agent, security holder, creditor, consultant or otherwise) that directly or
indirectly (or through any affiliated entity) engages in competition with
Employer (or any entity which controls, is under common control with or is
controlled by Employer).


20.              Employee shall not at any time divulge, communicate, use to the
detriment of Employer or for the benefit of any other person or persons, or
misuse in any way, any Confidential Information (as hereinafter defined)
pertaining to the business of Employer.


21.              Any Confidential Information or other proprietary data now or
hereafter acquired by Employee with respect to the business of Employer (which
shall include, but not be limited to, information concerning Employer financial
condition, prospects, technology, customers, suppliers, sources of leads and
methods of doing business) shall be deemed a valuable, special and unique asset
of Employee that is received by employee in confidence and as a fiduciary, and
Employee shall remain a fiduciary to Employer with respect to all of such
information.

 
EMPLOYER:___   EMPLOYEE:___




 
5

--------------------------------------------------------------------------------

 



22.              For purposes of this Agreement, "Confidential Information"
means information disclosed to Employee or known by Employee as a consequence of
or through his employment by Employer (including information conceived,
originated, discovered or developed by Employer) prior to or after the date
hereof, and not generally known, about Employer or its business. Notwithstanding
the foregoing, nothing herein shall be deemed to restrict Employee from
disclosing Confidential Information to the extent required by law.


23.              All copyrights, patents, trade secrets, or other intellectual
property rights associated with any ideas, concepts, techniques, inventions,
processes, or works of authorship developed or created by Employee during the
course of performing work for Employer or its clients (collectively, the "Work
Product") shall belong exclusively to Employer and shall, to the extent
possible, be considered a work made by Employee for hire for Employer with the
meaning of Title 17 of the United States Code. To the extent the Work Product
may not be considered work made by Employee for hire for Employer, Employee
agrees to assign, and automatically assign at the time of creation of the work
product, without any requirement of further consideration, any right, title, or
interest that Employee may have in such Work Product. Upon the request of
Employer, Employee shall take such further actions, including execution and
delivery of instruments of conveyance, as may be appropriate to give full and
proper effect to such assignment.


24.              All books, records, and accounts relating in any manner to the
customers or clients of Employer, whether prepared by Employee or otherwise
coming into Employee's possession, shall be the exclusive property of Employer
and shall be returned immediately to Employer on termination of Employee's
employment hereunder or on Employer’s request at any time.


25.              Solely for purposes of this Agreement, the term "Employer" also
shall include any existing or future subsidiaries of Employer that are operating
during the time periods described herein and any other entities that directly or
indirectly, through one or more intermediaries, control, are controlled by or
are under common control with Employer during the periods described herein.


26.              Employee acknowledges and confirms that (a) the restrictive
covenants contained in this Agreement are reasonably necessary to protect the
legitimate business interests of Employer, and (b) the restrictions contained in
this Agreement (including without limitation the length of the term of the
restrictive covenant provisions of this Agreement) are not overbroad, overlong,
or unfair and are not the result of overreaching, duress or coercion of any
kind. Employee acknowledges and confirms that his special knowledge of the
business of Employee is such as would cause Employer serious injury or loss if
he were to use such ability and knowledge to the benefit of a competitor or were
to compete with the Employer in violation of the terms of this Employee further
acknowledges that the restrictions contained in this Agreement are intended to
be, and shall be, for the benefit of and shall be enforceable by, Employer’s
successors and assigns.

 
EMPLOYER:___   EMPLOYEE:___




 
6

--------------------------------------------------------------------------------

 



27.              In the event that a court of competent jurisdiction shall
determine that any provision of this Agreement is invalid or more restrictive as
permitted under the governing law of such jurisdiction, then only as to
enforcement of this Agreement within the jurisdiction of such court, such
provision shall be interpreted and enforced as if it provided for the maximum
restriction permitted under such governing law.


28.              If Employee shall be in violation of any provision of this
Agreement, then each time limitation set forth in this Agreement shall be
extended for a period of time equal to the period of time during which such
violation or violations occur. If Employer seeks injunctive relief from such
violation in any court, then the covenants set forth in this Agreement shall be
extended for a period of time equal to the pendency of such proceeding including
all appeals by Employee.


29.              It is recognized and hereby acknowledged by the parties hereto
that a breach by Employee of any of the covenants contained in this Agreement
will cause irreparable harm and damage to Employer, the monetary amount of which
may be virtually impossible to ascertain. As a result, Employee recognizes and
hereby acknowledges that Employer shall be entitled to an injunction from any
court of competent jurisdiction enjoining and restraining any violation of any
or all of the covenants contained in this Agreement by Employee or any of his
affiliates, associates, partners or agents, either directly or indirectly, and
that such right to injunction shall be cumulative and in addition to whatever
other remedies Employer may possess.


ARBITRATION
-----------


30.              Except as may be limited as a matter of law, any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Fort Lauderdale, FL in accordance with the Rules
of the American Arbitration Association then in effect (except to the extent
that the procedures outlined below differ from such rules). Within thirty days
after written notice by either party has been given that a dispute exists and
that arbitration is required, each party must select an arbitrator and those two
arbitrators shall promptly, but in no event later than thirty days after their
selection, select a third arbitrator. The parties agree to act as expeditiously
as possible to select arbitrators and conclude the dispute. The selected
arbitrators must render their decision in writing. The cost and expenses of the
arbitration and of enforcement of any award in any court shall be borne by the
losing party. If advances are required, each party will advance one-half of the
estimated fees and expenses of the arbitrators. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. Although arbitration is
contemplated to resolve disputes hereunder, either party may proceed to court to
obtain an injunction to protect its rights hereunder, the parties agreeing that
either could suffer irreparable harm by reason of any breach of this Agreement.
Pursuit of an injunction shall not impair arbitration of all remaining issues.

 
EMPLOYER:___   EMPLOYEE:___




 
7

--------------------------------------------------------------------------------

 

ASSIGNMENT
----------


31.              Employee shall not have the right to assign or delegate his
rights or obligations hereunder, or any portion thereof, to any other person.


GOVERNING LAW
-------------


32.              This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida without regard to its conflict of laws
principles to the extent that such principles would require the application of
laws other than the laws of the State of Florida. Venue for any action brought
hereunder shall be in Broward County, Florida and the parties hereto waive any
claim that such forum is inconvenient.


ENTIRE AGREEMENT
----------------


33.              This Agreement constitutes the entire agreement between the
Parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between Employee and Employer (or any of
its affiliates) with respect to such subject matter. This Agreement may not be
modified in any way unless by a written instrument signed by both Parties.


NOTICES
-------


34.              All notices required or permitted to be given hereunder shall
be in writing and shall be personally delivered by courier, sent by registered
or certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three days after deposit in the U.S. mail. Notice shall be
sent  (i) if to Employer, addressed to 1500 W. Cypress Creek Rd., Suite 411,
Fort Lauderdale, FL 33309 and (ii) if to Employee, to his address as reflected
on the payroll records of the Employer, or to such other address as either Party
hereto may from time to time give notice of to the other.


BENEFITS; BINDING EFFECT
------------------------


35.              This Agreement shall be for the benefit of and binding upon the
Parties hereto and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, assigns, including, without
limitation, any successor to Employer, whether by merger, consolidation, sale of
stock, sale of assets or otherwise.

 
EMPLOYER:___   EMPLOYEE:___




 
8

--------------------------------------------------------------------------------

 

SEVERABILITY
------------


37.              The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on there being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid work or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or
area, which would cure such invalidity.


WAIVERS
-------


37.              The waiver by either Party hereto of a breach or violation of
any term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.


DAMAGES
-------


38.              Nothing contained herein shall be construed to prevent Employer
or Employee from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement. In the event that either party hereto files for arbitration
or brings suit for the collection of any damages resulting from, or to enjoin
any action constituting, a breach of any of the terms or provisions of this
Agreement, then the Party found to be at fault shall pay all reasonable court or
arbitration costs and attorneys’ fees of the other including legal fees and
costs incurred prior to the filing of any action or arbitration.


NO CONSTRUCTION AGAINST DRAFTER
-------------------------------


39.              This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing the
drafting hereof.


NO THIRD PARTY BENEFICIARY
--------------------------


40.              Nothing expressed or implied in this Agreement is intended, or
shall be construed, to confer upon or give any person other than Employer, the
parties hereto and their respective heirs, personal representatives, legal
representatives, successors and assigns, any rights or remedies under or by
reason of this Agreement.




[SIGNATURE PAGE TO FOLLOW]

 
EMPLOYER:___   EMPLOYEE:___




 
9

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


RedFin Network, Inc.


By:  /s/ Michael Fasci
Michael Fasci, Chief Financial Officer




/s/ Jeffrey L. Schultz
Jeffrey L. Schultz

 
EMPLOYER:___   EMPLOYEE:___




 
10

--------------------------------------------------------------------------------

 



EXHIBIT A


Series A Preferred Stock




1.           Stated Value.  The stated value of the Series A Preferred Stock
shall be $0.001 per share.


2.           Dividends.  The holders of Series A Preferred Stock shall have no
rights to receive dividend distributions or to participate in any dividends
declared by the corporation to or for the benefit of the holders of its Common
Stock.


3.           Conversion.  The shares of Series A Preferred Stock are not
convertible into or exchangeable for any other security of the corporation.


4.           Redemption.  The Series A Preferred Stock is not redeemable without
the prior express written consent of the holders of a the majority of the voting
power of all then outstanding shares of such Series A Preferred Stock.  In the
event any shares of Series A Preferred Stock shall be redeemed pursuant to this
section, the shares so redeemed shall automatically be cancelled and returned to
the status of authorized but unissued shares of Preferred Stock.


5.           Voting Rights. Each share of Series A Preferred shall entitle the
holder thereof to One Thousand (1,000) votes, and with respect to such vote,
shall be entitled to notice of any stockholders' meeting in accordance with the
bylaws of this corporation, and shall be entitled to vote, together as a single
class with holders of Common Stock and any other series of Preferred Stock then
outstanding, with respect to any question or matter upon which holders of Common
Stock the have the right to vote at a meeting of stockholders called for such
purposes or upon written consent of the action by the stockholders of the
corporation.  Series A Preferred shall also entitle the holders thereof to vote
the shares as a separate class as set forth herein and as required by law.  In
the event of any stock split, stock dividend or reclassification of the
corporation's Common Stock, the number of votes which attach to each share of
Series A Preferred shall be adjusted in the same proportion as any adjustment to
the number of outstanding shares of Common Stock.


6.           Liquidation, Dissolution, Winding-Up.  In the event of the
liquidation, dissolution or winding up of the affairs of the corporation,
whether voluntary or involuntary, the holders of shares of the Series A
Preferred then outstanding shall be entitled to receive, out of the remaining
assets of the Corporation available for distribution to its stockholders, an
amount equal to $0.001 per share.


7.           Protective Provisions.  So long as any shares of Series A Preferred
are outstanding, this corporation shall not without first obtaining the written
approval of the holders of at least a majority of the voting power of the then
outstanding shares of such Series A Preferred Stock (i) alter or change the
rights, preferences or privileges of the Series A Preferred, or (ii) increase or
decrease the total number of authorized shares of Series A Preferred Stock.


8.           No Preemptive Rights.  No holder of the Series A Preferred shall be
entitled to rights to subscribe for, purchase or receive any part of any new or
additional shares of any class, whether now or hereinafter authorized, or of
bonds or debentures, or other evidences of indebtedness convertible into or
exchangeable for shares of any class.

 
EMPLOYER:___   EMPLOYEE:___




 
A1

--------------------------------------------------------------------------------

 



9.           Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Certificate of Amendment shall
be cumulative and in addition to all other remedies available under this
Certificate of Amendment, at law or in equity (including a decree of specific
performance and/or other injunctive relief), no remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy and
nothing herein shall limit a holder's right to pursue actual damages for any
failure by the corporation to comply with the terms of this Certificate of
Amendment.


10.           Specific Shall Not Limit General.  No specific provision contained
in this Certificate of Amendment shall limit or modify any more general
provision contained


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EMPLOYER:___   EMPLOYEE:___
A2

--------------------------------------------------------------------------------
